    Exhibit 10.5              THIS WARRANT AND THE SHARES OF COMMON STOCK
ISSUABLE            UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN REGISTERED     
      UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE           
SECURITIES LAWS. THIS WARRANT AND THE COMMON STOCK            ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY NOT BE SOLD,            OFFERED FOR SALE, PLEDGED
OR HYPOTHECATED IN THE ABSENCE            OF (A) AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS            WARRANT UNDER SAID ACT AND ANY APPLICABLE STATE 
          SECURITIES LAWS OR (B) AN EXEMPTION FROM SUCH            REGISTRATION
REQUIREMENTS.      Right to Purchase up to                   Shares of Common
Stock of  eLEC Communications Corp. (subject to adjustment as provided herein)  
COMMON STOCK PURCHASE WARRANT   No. A-1      Issue Date: September 28, 2007     
        ELEC COMMUNICATIONS CORP., a corporation organized under the laws of
the  State of New York (the “Company”), hereby certifies that, for value
received,  _____________________, or assigns (the “Holder”), is entitled,
subject to the terms set forth  below and in Section 9.2 of the Purchase
Agreement (as defined below), to purchase from the  Company (as defined herein)
from and after the Issue Date of this Warrant and at any time or  from time to
time before 5:00 p.m., New York time, through the close of business September
28,  2017 (the “Expiration Date”), up to fully paid and non-assessable shares
of  Common Stock, at the applicable Exercise Price (as defined below) per share.
The number and  character of such shares of Common Stock and the applicable
Exercise Price per share are  subject to adjustment as provided herein.         
      As used herein the following terms, unless the context otherwise requires,
have the  following respective meanings:                          1.  “Common
Stock” means (i) the Company’s Common Stock, par value            $0.10 per
share; and (ii) any other securities into which or for which any of the
securities            described in the preceding clause (i) may be converted or
exchanged pursuant to a plan of            recapitalization, reorganization,
merger, sale of assets or otherwise.                        2.  “Company” means
eLEC Communications Corp. and any person or entity            which shall
succeed, or assume the obligations of, eLEC Communications Corp.           
hereunder.                            3.  “Exercise Price” means a price of
$0.10, subject to adjustment as            provided herein.   


--------------------------------------------------------------------------------

                    4.     “Other Securities” means any stock (other than Common
Stock) and            other securities of the Company or any other person
(corporate or otherwise) which the            Holder at any time shall be
entitled to receive, or shall have received, on the exercise of            this
Warrant, in lieu of or in addition to Common Stock, or which at any time shall
be            issuable or shall have been issued in exchange for or in
replacement of Common Stock or            Other Securities pursuant to Section 4
or otherwise.                        5.     “Purchase Agreement” means the
Securities Purchase Agreement dated            as of the date hereof among the
Company, the Holder, the other Purchasers (as defined            therein) from
time to time party thereto and LV Administrative Services, Inc., as           
administrative and collateral agent for the Purchasers (as defined therein), as
amended,            modified, restated and/or supplemented from time to time.   
          1.       Exercise of Warrant.                        1.1     Number of
Shares Issuable upon Exercise. From and after the date hereof  through and
including the Expiration Date, but subject to the terms of Section 9.2 of the
Purchase  Agreement and Section 10 hereof, the Holder shall be entitled to
receive, upon exercise of this  Warrant in whole or in part, by delivery of an
original or fax copy of an exercise notice in the  form attached hereto as
Exhibit A (the “Exercise Notice”), up to 80,513,758 shares of Common  Stock,
subject to adjustment pursuant to Section 4.                        1.2     Fair
Market Value. For purposes hereof, the “Fair Market Value” of a  share of Common
Stock as of a particular date (the “Determination Date”) shall mean:           
                      (a)     If the Company’s Common Stock is traded on the
American Stock            Exchange or another national exchange or is quoted on
the National or Capital Market of            The Nasdaq Stock Market, Inc.
(“Nasdaq”), then the closing or last sale price,            respectively,
reported for the last business day immediately preceding the Determination     
      Date.                                      (b)     If the Company’s Common
Stock is not traded on the American            Stock Exchange or another
national exchange or on the Nasdaq but is traded on the            NASD Over the
Counter Bulletin Board, then the mean of the average of the closing bid         
  and asked prices reported for the last business day immediately preceding the 
          Determination Date.                                  (c)     Except as
provided in clause (d) below, if the Company’s Common            Stock is not
publicly traded, then as the Holder and the Company agree or in the absence     
      of agreement by arbitration in accordance with the rules then in effect of
the American            Arbitration Association, before a single arbitrator to
be chosen from a panel of persons            qualified by education and training
to pass on the matter to be decided.                                  (d)     If
the Determination Date is the date of a liquidation, dissolution or           
winding up, or any event deemed to be a liquidation, dissolution or winding up
pursuant            to the Company’s charter, then all amounts to be payable per
share to holders of the            Common Stock pursuant to the charter in the
event of such liquidation, dissolution or            winding up, plus all other
amounts to be payable per share in respect of the Common      2


--------------------------------------------------------------------------------

          Stock in liquidation under the charter, assuming for the purposes of
this clause (d) that all            of the shares of Common Stock then issuable
upon exercise of this Warrant are            outstanding at the Determination
Date.                        1.3     Company Acknowledgment. The Company will,
at the time of the  exercise of this Warrant, upon the request of the Holder
acknowledge in writing its continuing  obligation to afford to the Holder any
rights to which the Holder shall continue to be entitled  after such exercise in
accordance with the provisions of this Warrant. If the Holder shall fail to 
make any such request, such failure shall not affect the continuing obligation
of the Company to  afford to the Holder any such rights.                       
1.4     Trustee for Warrant Holders. In the event that a bank or trust company 
shall have been appointed as trustee for the Holder pursuant to Subsection 3.2,
such bank or trust  company shall have all the powers and duties of a warrant
agent (as hereinafter described) and  shall accept, in its own name for the
account of the Company or such successor person as may be  entitled thereto, all
amounts otherwise payable to the Company or such successor, as the case  may be,
on exercise of this Warrant pursuant to this Section 1.              2.     
 Procedure for Exercise.                        2.1     Delivery of Stock
Certificates, Etc., on Exercise. The Company agrees  that the shares of Common
Stock purchased upon exercise of this Warrant shall be deemed to be  issued to
the Holder as the record owner of such shares as of the close of business on the
date on  which this Warrant shall have been surrendered and payment made for
such shares in accordance  herewith. As soon as practicable after the exercise
of this Warrant in full or in part, and in any  event within three (3) business
days thereafter, the Company at its expense (including the  payment by it of any
applicable issue taxes) will cause to be issued in the name of and delivered  to
the Holder, or as the Holder (upon payment by the Holder of any applicable
transfer taxes)  may direct in compliance with applicable securities laws, a
certificate or certificates for the  number of duly and validly issued, fully
paid and non-assessable shares of Common Stock (or  Other Securities) to which
the Holder shall be entitled on such exercise, plus, in lieu of any  fractional
share to which the Holder would otherwise be entitled, cash equal to such
fraction  multiplied by the then Fair Market Value of one full share, together
with any other stock or other  securities and property (including cash, where
applicable) to which the Holder is entitled upon  such exercise pursuant to
Section 1 or otherwise.                        2.2     Exercise.               
                  (a)     Notwithstanding any provisions herein to the contrary,
in the event            there is no effective registration statement with
respect to the shares issuable upon            exercise of this Warrant or an
Event of Default (as such term is defined in the Purchase            Agreement)
has occurred and is continuing at the time of exercise, if the Fair Market     
      Value of one share of Common Stock is greater than the Exercise Price (at
the date of            calculation as set forth below), in lieu of exercising
this Warrant for cash, the Holder may            elect to receive shares equal
to the value (as determined below) of this Warrant (or the            portion
thereof being exercised) by surrender of this Warrant at the principal office of
the            Company together with the properly endorsed Exercise Notice in
which event the      3


--------------------------------------------------------------------------------

          Company shall issue to the Holder a number of shares of Common Stock
computed using            the following formula:                       X=Y   
(A-B)         A                       Where X =    the number of shares of
Common Stock to be issued to the Holder                       Y =    the number
of shares of Common Stock purchasable under this Warrant or, if only      a
portion of this Warrant is being exercised, the portion of this Warrant being   
  exercised (at the date of such calculation)                       A =    the
Fair Market Value of one share of the Company’s Common Stock (at the date     
of such calculation)                       B =    Exercise Price (as adjusted to
the date of such calculation)                       2.3     Restrictions.
Notwithstanding anything to the contrary contained herein, the  Holder hereby
agrees that the Holder shall not, on any trading day, sell any Common Stock 
issued upon exercise of this Warrant in excess of twenty five percent (25%) of
the aggregate  number of shares of the Common Stock traded on such trading day. 
            3.       Effect of Reorganization, Etc.; Adjustment of Exercise
Price.                        3.1     Reorganization, Consolidation, Merger,
Etc. In case at any time or from  time to time, the Company shall (a) effect a
reorganization, (b) consolidate with or merge into  any other person, or (c)
transfer all or substantially all of its properties or assets to any other 
person under any plan or arrangement contemplating the dissolution of the
Company, then, in  each such case, as a condition to the consummation of such a
transaction, proper and adequate  provision shall be made by the Company whereby
the Holder of this Warrant, on the exercise  hereof as provided in Section 1 at
any time after the consummation of such reorganization or the  effective date of
such dissolution, as the case may be, shall receive, in lieu of the Common
Stock  (or Other Securities) issuable on such exercise prior to such
consummation or such effective  date, the stock and other securities and
property (including cash) to which such Holder would  have been entitled upon
such consummation or in connection with such dissolution, as the case  may be,
if such Holder had so exercised this Warrant, immediately prior thereto, all
subject to  further adjustment thereafter as provided in Section 4.             
          3.2     Dissolution. In the event of any dissolution of the Company
following the  transfer of all or substantially all of its properties or assets,
the Company, concurrently with any  distributions made to holders of its Common
Stock, shall at its expense deliver or cause to be  delivered to the Holder the
stock and other securities and property (including cash, where  applicable)
receivable by the Holder of this Warrant pursuant to Section 3.1, or, if the
Holder  shall so instruct the Company, to a bank or trust company specified by
the Holder and having its  principal office in New York, NY as trustee for the
Holder (the “Trustee”).                        3.3     Continuation of Terms.
Upon any reorganization, consolidation, merger  or transfer (and any dissolution
following any transfer) referred to in this Section 3, this Warrant      4


--------------------------------------------------------------------------------

shall continue in full force and effect and the terms hereof shall be applicable
to the shares of  stock and other securities and property receivable on the
exercise of this Warrant after the  consummation of such reorganization,
consolidation or merger or the effective date of  dissolution following any such
transfer, as the case may be, and shall be binding upon the issuer  of any such
stock or other securities, including, in the case of any such transfer, the
person  acquiring all or substantially all of the properties or assets of the
Company, whether or not such  person shall have expressly assumed the terms of
this Warrant as provided in Section 4. In the  event this Warrant does not
continue in full force and effect after the consummation of the  transactions
described in this Section 3, then the Company’s securities and property
(including  cash, where applicable) receivable by the Holder will be delivered
to the Holder or the Trustee as  contemplated by Section 3.2.             
4.       Extraordinary Events Regarding Common Stock. In the event that the
Company  shall (a) issue additional shares of the Common Stock as a dividend or
other distribution on  outstanding Common Stock, (b) subdivide its outstanding
shares of Common Stock or (c)  combine its outstanding shares of the Common
Stock into a smaller number of shares of the  Common Stock, then, in each such
event, the Exercise Price shall, simultaneously with the  happening of such
event, be adjusted by multiplying the then Exercise Price by a fraction, the 
numerator of which shall be the number of shares of Common Stock outstanding
immediately  prior to such event and the denominator of which shall be the
number of shares of Common  Stock outstanding immediately after such event, and
the product so obtained shall thereafter be  the Exercise Price then in effect.
The Exercise Price, as so adjusted, shall be readjusted in the  same manner upon
the happening of any successive event or events described herein in this 
Section 4. The number of shares of Common Stock that the Holder of this Warrant
shall  thereafter, on the exercise hereof as provided in Section 1, be entitled
to receive shall be adjusted  to a number determined by multiplying the number
of shares of Common Stock that would  otherwise (but for the provisions of this
Section 4) be issuable on such exercise by a fraction of  which (a) the
numerator is the Exercise Price that would otherwise (but for the provisions of
this  Section 4) be in effect, and (b) the denominator is the Exercise Price in
effect on the date of such  exercise. Notwithstanding the foregoing provisions
of this Section 4, in no event shall the  exercise price of this Warrant be
reduced below the par value of the Common Stock.              5.      
Certificate as to Adjustments. In each case of any adjustment or readjustment
in  the shares of Common Stock (or Other Securities) issuable on the exercise of
this Warrant, the  Company at its expense will promptly cause its Chief
Financial Officer or other appropriate  designee to compute such adjustment or
readjustment in accordance with the terms of this  Warrant and prepare a
certificate setting forth such adjustment or readjustment and showing in  detail
the facts upon which such adjustment or readjustment is based, including a
statement of (a)  the consideration received or receivable by the Company for
any additional shares of Common  Stock (or Other Securities) issued or sold or
deemed to have been issued or sold, (b) the number  of shares of Common Stock
(or Other Securities) outstanding or deemed to be outstanding, and  (c) the
Exercise Price and the number of shares of Common Stock to be received upon
exercise  of this Warrant, in effect immediately prior to such adjustment or
readjustment and as adjusted or  readjusted as provided in this Warrant. The
Company will forthwith mail a copy of each such  certificate to the Holder of
this Warrant and any warrant agent of the Company (appointed  pursuant to
Section 11 hereof).      5


--------------------------------------------------------------------------------

          6.       Reservation of Stock, Etc., Issuable on Exercise of Warrant.
The Company will  at all times reserve and keep available, solely for issuance
and delivery on the exercise of this  Warrant, shares of Common Stock (or Other
Securities) from time to time issuable on the  exercise of this Warrant.       
      7.       Assignment; Exchange of Warrant. Subject to compliance with
applicable  securities laws, this Warrant, and the rights evidenced hereby, may
be transferred by any  registered holder hereof (a “Transferor”) in whole or in
part. On the surrender for exchange of  this Warrant, with the Transferor’s
endorsement in the form of Exhibit B attached hereto (the  “Transferor
Endorsement Form”) and together with evidence reasonably satisfactory to the 
Company demonstrating compliance with applicable securities laws, which shall
include,  without limitation, if requested in writing by the Company, a legal
opinion from the Transferor’s  counsel (at the Company’s expense) that provides
that such transfer is exempt from the  registration requirements of applicable
securities laws, (and with payment by the Transferor of  any applicable transfer
taxes) will issue and deliver to or on the order of the Transferor thereof a 
new Warrant of like tenor, in the name of the Transferor and/or the
transferee(s) specified in  such Transferor Endorsement Form (each a
“Transferee”), calling in the aggregate on the face  or faces thereof for the
number of shares of Common Stock called for on the face or faces of this 
Warrant so surrendered by the Transferor.              8.       Replacement of
Warrant. On receipt of evidence reasonably satisfactory to the  Company of the
loss, theft, destruction or mutilation of this Warrant and, in the case of any
such  loss, theft or destruction of this Warrant, on delivery of an indemnity
agreement or security  reasonably satisfactory in form and amount to the Company
or, in the case of any such  mutilation, on surrender and cancellation of this
Warrant, the Company at its expense will  execute and deliver, in lieu thereof,
a new Warrant of like tenor.              9.       Intentionally Omitted.       
      10.       Maximum Exercise. Notwithstanding anything herein to the
contrary, in no event  shall the Holder be entitled to exercise any portion of
this Warrant in excess of that portion of  this Warrant upon exercise of which
the sum of (1) the number of shares of Common Stock  beneficially owned by the
Holder and its Affiliates (other than shares of Common Stock which  may be
deemed beneficially owned through the ownership of the unexercised portion of
this  Warrant or the unexercised or unconverted portion of any other security of
the Holder subject to  a limitation on conversion analogous to the limitations
contained herein) and (2) the number of  shares of Common Stock issuable upon
the exercise of the portion of this Warrant with respect to  which the
determination of this proviso is being made, would result in beneficial
ownership by  the Holder and its Affiliates of any amount greater than 9.99% of
the then outstanding shares of  Common Stock (whether or not, at the time of
such exercise, the Holder and its Affiliates  beneficially own more than 9.99%
of the then outstanding shares of Common Stock). As used  herein, the term
“Affiliate” means any person or entity that, directly or indirectly through one
or  more intermediaries, controls or is controlled by or is under common control
with a person or  entity, as such terms are used in and construed under Rule 144
under the Securities Act of 1933,  as amended.  For purposes of the second
preceding sentence, beneficial ownership shall be  determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as  amended, and
Regulations 13D-G thereunder, except as otherwise provided in clause (1) of
such      6


--------------------------------------------------------------------------------

sentence. For any reason at any time, upon written or oral request of the
Holder, the Company  shall within one (1) business day confirm orally and in
writing to the Holder the number of  shares of Common Stock outstanding as of
any given date. The limitations set forth herein (x)  may be waived by the
Holder upon provision of no less than sixty-one (61) days prior written  notice
to the Company and (y) shall automatically become null and void following notice
to the  Company upon the occurrence and during the continuance of an Event of
Default (as defined in  the Notes).                11.       Warrant Agent. The
Company may, by written notice to the Holder of this  Warrant, appoint an agent
for the purpose of issuing Common Stock (or Other Securities) on the  exercise
of this Warrant pursuant to Section 1, exchanging this Warrant pursuant to
Section 7,  and replacing this Warrant pursuant to Section 8, or any of the
foregoing, and thereafter any such  issuance, exchange or replacement, as the
case may be, shall be made at such office by such  agent.               
12.       Transfer on the Company’s Books. Until this Warrant is transferred on
the books  of the Company, the Company may treat the registered holder hereof as
the absolute owner  hereof for all purposes, notwithstanding any notice to the
contrary.              13.       Rights of Shareholders. The Holder shall not be
entitled to vote or receive  dividends or be deemed the holder of the shares of
Common Stock or any other securities of the  Company which may at any time be
issuable upon exercise of this Warrant for any purpose (the  “Warrant Shares”),
nor shall anything contained herein be construed to confer upon the Holder,  as
such, any of the rights of a shareholder of the Company or any right to vote for
the election of  directors or upon any matter submitted to shareholders at any
meeting thereof, or to give or  withhold consent to any corporate action
(whether upon the recapitalization, issuance of shares,  reclassification of
shares, change of nominal value, consolidation, merger, conveyance or 
otherwise) or to receive notice of meetings, or to receive dividends or
subscription rights or  otherwise, in each case, until the earlier to occur of
(x) the date of actual delivery to Holder (or  its designee) of the Warrant
Shares issuable upon the exercise hereof or (y) the third business day 
following the date such Warrant Shares first become deliverable to Holder, as
provided herein.              14.       Notices, Etc. All notices and other
communications from the Company to the  Holder of this Warrant shall be mailed
by first class registered or certified mail, postage prepaid,  at such address
as may have been furnished to the Company in writing by the Holder of this 
Warrant from time to time.              15.       Miscellaneous. This Warrant
and any term hereof may be changed, waived,  discharged or terminated only by an
instrument in writing signed by the party against which  enforcement of such
change, waiver, discharge or termination is sought. This Warrant shall be 
governed by and construed in accordance with the laws of State of New York
without regard to  principles of conflicts of laws. Any action brought
concerning the transactions contemplated by  this Warrant shall be brought only
in the state courts of New York or in the federal courts located  in the state
of New York; provided, however, that the Holder may choose to waive this
provision  and bring an action outside the State of New York. The individuals
executing this Warrant on  behalf of the Company agree to submit to the
jurisdiction of such courts and waive trial by jury.  The prevailing party shall
be entitled to recover from the other party its reasonable attorney’s      7


--------------------------------------------------------------------------------

fees and costs. In the event that any provision of this Warrant is invalid or
unenforceable under  any applicable statute or rule of law, then such provision
shall be deemed inoperative to the  extent that it may conflict therewith and
shall be deemed modified to conform with such statute  or rule of law. Any such
provision which may prove invalid or unenforceable under any law  shall not
affect the validity or enforceability of any other provision of this Warrant.
The  headings in this Warrant are for purposes of reference only, and shall not
limit or otherwise  affect any of the terms hereof. The invalidity or
unenforceability of any provision hereof shall in  no way affect the validity or
enforceability of any other provision hereof. The Company  acknowledges that
legal counsel participated in the preparation of this Warrant and, therefore, 
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting  party shall not be applied in the interpretation of this
Warrant to favor any party against the other  party.      [BALANCE OF PAGE
INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]     8


--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the Company has executed this Warrant as of the
date first  written above.          WITNESS:    eLEC COMMUNICATIONS CORP.       
  By:       Name:      Title: 


--------------------------------------------------------------------------------